Exhibit IMPLANT SCIENCES AWARDED $6 MILLION CONTRACT FOR ITS QUANTUM SNIFFER™ QS-H ***** Good afternoon, my name is Jeff Tehan, Vice President of Marketing and Sales for Implant Sciences Corporation. Before we get started this afternoon, I have a little house keeping to attend to regarding Safe Harbors. Safe Harbor Statement This presentation may contain certain “forward-looking statements,” as that term is defined in the Private Securities Litigation Reform Act of 1995. Such statements are based on management’s current expectations and are subject to risks and uncertainties that could cause the Company’s actual results to differ materially from the forward-looking statements. These forward-looking statements are based on management’s beliefs as well as assumptions made by us using currently available information.Forward-looking statements include, without limitation, statements containing such words as “anticipate,” “believe,” “expect,” “intend,” “will,” “should,” and similar expressions, as they relate to us, are intended to identify forward-looking statements.Such statements reflect our current view with respect to future events and are subject to certain risks and uncertainties and assumptions, and are not guaranties of future performance.Should one our more of these uncertainties materialize, or should underlying assumptions prove incorrect, actual results may vary materially from those described in this presentation as anticipated, believed, estimated, expected, intended or using other similar expressions.Forward-looking statements involve risk and uncertainty because they relate to events and depend on circumstances that will occur in the future.There are a number of factors that could cause actual results and developments to differ materially from those expressed or implied by such forward-looking statements. Such risks and uncertainties include, but are not limited to, the risks that we described in our filings with the Securities and Exchange Commission, including its most recent Forms 10-K, 10-Q and 8-K. We do not undertake any obligation to update such forward-looking statements. Thank you. Now to start this Press Conference, I would like to introduce Mr. Glenn Bolduc, President and CEO of Implant Sciences Corporation. Good afternoon, thank you for this opportunity today to share some important news. As mentioned in the introduction, my name is Glenn Bolduc, and I am the Chief Executive Officer for Implant Sciences Corporation of Wilmington, Massachusetts.
